Citation Nr: 0127025	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  95-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Entitlement to an increased rating for service-connected 
weak left foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active duty from February 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1993 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Los Angeles, 
California (hereinafter "RO"), which inter alia determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for 
hearing loss, and denied a claim of entitlement to an 
increased rating for service-connected weak left foot, 
currently evaluated as 10 percent disabling.

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1993, the RO 
denied a claim for hearing loss.  

2.  The evidence received since the RO's November 1993 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran's weak left foot is productive of pain 
without objective evidence of marked deformity, accentuated 
pain on manipulation and use, indications of swelling on use 
or characteristic callosities.


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision became final.  
38 U.S.C.A. § 7105(c).  

2.  New and material evidence has not been received since the 
RO's November 1993 decision denying the veteran's claim for 
service connection for hearing loss; the claim for service 
connection for hearing loss is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); see also 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156).    

3.  The criteria for an evaluation in excess of 10 percent 
for weak left foot are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2001); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276 
(2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In July 1984, the RO denied a claim for service connection 
for hearing loss.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The veteran filed to reopen his claim, and in 
November 1985, the RO denied the claim.  There was no appeal, 
and the RO's November 1985 decision became final.  Id.  

In February 1993, the veteran filed to reopen his claim.  In 
November 1993, the RO determined that new and material 
evidence had not been presented to reopen the claim for 
service connection for hearing loss.    

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156).    

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's November 
1985 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998 ).

The evidence of record at the time of the RO's November 1985 
decision included service medical records.  The veteran's 
separation examination report, dated in December 1945, showed 
that the veteran was noted to have had chronic catarrhal 
otitis media, left.  The results of his hearing (whispered 
voice) test were 15/15, bilaterally.  Service records 
indicated that the veteran had 31 months of service with a 
military occupation specialty of machinist, and that he had 
service in Europe during World War II with an ordinance 
maintenance unit which included five battles and campaigns.

A February 1949 examination report showed that the veteran 
reported that he had had ringing in his right ear, and left 
ear pain, during service, with no current complaints.  There 
were no findings for the ears.  The results of his hearing 
(ordinary conversational voice) test were 20/20, bilaterally.  
The diagnoses included otitis media, chronic.

A May 1964 letter from Howard P. House, M.D., showed that Dr. 
House stated that the veteran had bilateral high tone 
sensorineural hearing impairment that was due "in part" to 
noise trauma, and that there was an element circulatory 
insufficiency.  

A November 1964 letter from R. B. S. Myers, M.D., showed that 
Dr. Myers stated that the veteran had service disability 
because of poor hearing, slight scarring MT (middle 
turbinate), AU (both ears).  Dr. Myers' characterized the 
veteran's hearing loss as a "conduction type of deafness."

A January 1965 VA examination report contained a diagnosis of 
deafness, partial, bilateral, perceptive type, limited to 
tonal drop at 4,000 cycles, with right tinnitus.  

VA outpatient treatment reports, dated in 1985, showed that 
the veteran reported having had hearing loss since his 
service, as well as a history of noise exposure at his 
machinist's job, and that he was diagnosed with bilateral 
hearing loss.

Based on this evidence, the RO denied the claim in November 
1985, after determining that hearing loss was not shown 
during service.  

Evidence received since the RO's November 1985 denial of the 
claim includes outpatient treatment reports from an 
unidentified health care provider, dated between 1981 and 
1984, reports from a private physician identified as "Dr. 
Hillman," dated between 1990 and 1994, VA outpatient 
treatment reports, dated between 1993 and 1999, and two VA 
examination reports, both dated in July 1997.  These reports 
were not of record at the time of the RO's November 1985 
decision, are not cumulative, and are "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
material evidence has not been received to reopen the claim 
for service connection for hearing loss.  Specifically, 
although many of these reports show that the veteran has 
bilateral hearing loss, diagnoses of hearing loss were of 
record at the time of the RO's November 1985 decision.  
Furthermore, none of these reports contain a medical opinion 
linking the veteran's hearing loss to his service.  In this 
regard, the only etiological opinion in the submitted 
evidence is found in a July 1997 VA examination report, which 
indicates that the veteran has hearing loss which is probably 
not related to infection, is not related to tinnitus, and 
which is "consistent with" presbycusis.  Absent a medical 
opinion linking the veteran's hearing loss to his service, 
the submitted evidence does not pertain to the evidentiary 
defect which was the basis for the RO's November 1985 
decision, (the RO essentially denied the claim for lack of a 
nexus between the veteran's hearing loss and his service).  
The Board therefore finds that the submitted evidence does 
not bear directly and substantially upon the issue at hand, 
that this evidence is not probative of the issue at hand, and 
is not material.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The claim is therefore not reopened.  

The only other pertinent evidence received since the RO's 
November 1985 denial of the claim consists of oral and 
written testimony from the veteran.  A review of the 
veteran's statements shows that it is essentially argued that 
he currently has hearing loss as a result of exposure to 
gunfire and artillery during service.  However, his 
assertions are within the scope of arguments which were of 
record at the time of the RO's November 1985 decision.  In 
addition, laypersons are not competent to give a medical 
opinion as to causation.  Therefore, these statements are not 
new and material evidence, see Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999), and are insufficient to reopen the 
claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); Moray 
v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



II.  Increased Rating

The veteran argues that a higher rating is warranted for his 
weak left foot.  A review of his oral and written testimony 
shows that he states that he has pain, weakness, foot 
dragging over high spots, stiffness and numbness in his left 
foot, difficulty in negotiating stairs, and that he must wear 
special shoes due to his condition.  He states that he takes 
Ibuprofen for his left foot pain.  

In December 1945, the RO granted service connection for weak 
foot, left, and assigned a 0 percent (noncompensable) rating.  
In February 1993, the veteran filed a claim for an increased 
rating.  In November 1993, the RO denied the claim.  In 
August 2000, after additional evidence was obtained, the RO 
increased the veteran's rating to 10 percent.  However, since 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service medical records include an enlistment 
examination report, dated in January 1943, which shows that 
he was noted to have second degree pes planus.  His 
separation examination report, dated in December 1945, shows 
that the examiner noted "weak left foot 2 degrees."  

The medical evidence for consideration in this case includes 
VA outpatient treatment reports, dated between 1993 and 1999, 
reports from a private health care provider identified as 
"Dr. Hillman," dated between 1990 and 1994, a July 1997 VA 
examination report and a May 2000 report from the Alpine 
Medical Group.  

A review of the private medical reports shows that the 
veteran injured his left leg in December 1990.  In January 
1991, he sustained what was diagnosed as a minimally 
displaced distal fibula fracture (left).  In subsequent 
treatment, he was noted to have swelling, and was advised to 
wear boots.  In March 1994, he sustained a left knee strain, 
and was diagnosed with mild degenerative joint disease (DJD) 
of the left knee.   A neurological examination was within 
normal limits.  There was moderate pes planus, bilaterally.  
The relevant diagnosis was moderate pes planus.

VA outpatient treatment reports, dated between 1993 and 1999, 
show ongoing treatment for foot pain between April and July 
of 1993.  These reports show complaints of pain while walking 
and standing, secondary to a left ankle fracture three years' 
before.  He also complained that his left foot felt "a 
little clubby' and that his left arch occasionally collapsed.  
Examinations revealed a fallen medial longitudinal arch that 
became worse with weight bearing.  The veteran walked with 
his left ankle everted and an antalgic gait.  There was 
lateral laxity, anterior talar mortise and pain with 
palpation.  The assessments included pes planus, moderately 
severe left calcaneovalgus with secondary tarsal tunnel 
syndrome, talar DJD, and probable lateral ligamentous 
disruption/instability.  A June 1993 report notes referral 
for custom-molded shoes.  

A July 1997 VA examination report shows that the veteran 
reported a history of frostbite to his feet during service.  
He complained of extreme pain in the left foot under his 
arch.  On examination, there was moderately severe pain on 
palpation of the plantar aspect of the left foot.  Gait was 
steady, with apprehension and pain when stepping on the left 
foot.  The veteran was able to walk and rise on his heels and 
toes, with all movements eliciting pain.  A left foot X-ray 
revealed mild hallux valgus deformity in the great toe and 
hammer toe deformities in the second through fifth toes.  A 
small calcaneal spur was seen on the plantar aspect of the 
calcaneum.  The impressions in the X-ray report included left 
ankle and foot, rule out deltoid ligament instability, 
calcification in the plantar fascia with plantar calcaneal 
spur, and mild hallux valgus deformity and hammer toe 
deformities.  The diagnoses were historical frostbite, 
bilateral feet with sensory deficits on plantar aspect, left 
greater than right, and plantar pain, left foot greater than 
right, consistent with chronic fasciitis.  

An examination report from the Alpine Medical Group (AMG), 
dated in May 2000, shows that the veteran reported a history 
of frostbite to the feet during service.  He stated that he 
used a cane, and that he could walk one to two blocks slowly.  
He complained of daily left foot pain and weakness, and 
varicose veins.  On examination, gait was slow and broad-
based.  The feet did not show any abnormal weight-bearing 
signs and had normal alignment.  There was pes planus on the 
left.  Reflexes were normal and symmetrical in both feet.  X-
rays revealed a plantar spur on the left foot.  The relevant 
diagnoses were status-post frostbite, left foot, and left pes 
planus with plantar spur.  In his discussion, the examiner 
noted that the veteran presented with a cane.  Ankle movement 
was normal although there was stiffness at full plantar 
flexion on the left.  The left ankle had mild fatigue, 
weakness and lack of endurance, with diminished sensation in 
the left medial ankle.  Gait was slow but the veteran could 
walk across the room unassisted.  Effect on his daily 
activities was moderate.  

The veteran's weak left foot has previously been service-
connected and rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5276, with a 10 percent evaluation.  Under DC 5276, 
a disability rating of 10 percent is warranted for bilateral 
moderate flatfoot with the weight bearing line over or medial 
to the great toe, inward bowing of the tendo Achilles, and 
pain on manipulation or use of the feet.  A 20 percent 
evaluation is warranted for unilateral severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indications 
of swelling on use, and characteristic callosities. 

The Board finds that a rating in excess of 10 percent is not 
warranted.  The Board initially notes that the veteran has 
been diagnosed with a number of ankle disorders which may 
negatively affect his ability to ambulate.  These disorders 
include left calcaneovalgus with secondary tarsal tunnel 
syndrome, talar DJD and (probable) lateral ligamentous 
disruption/instability.  These ankle disorders have caused 
what the May 2000 AMG examiner characterized as mild fatigue, 
weakness and lack of endurance, with diminished sensation in 
the left medial ankle.  Service connection is not currently 
in effect for these ankle disorders.  In addition, the Board 
notes that in April 1998 and August 2000, the RO denied 
service connection for frostbite of the feet.  However, to 
the extent that these disorders may result in left foot pain 
and/or limitation of left foot function, the claims file does 
not currently contain any medical evidence by which the 
symptoms from these disorders may be disassociated from the 
symptoms of the veteran's service-connected weak left foot.  
In such cases, 38 C.F.R. § 3.102 requires that reasonable 
doubt on any issue be resolved in the veteran's favor.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  

The May 2000 AMG report is the most recent report of record, 
and is assigned more probative weight when considering the 
veteran's current symptoms.  Francisco, supra.  A review of 
the May 2000 AMG report shows that the veteran's feet did not 
show any abnormal weight-bearing signs and had normal 
alignment.  Gait was slow and broad-based.  It therefore 
appears that the veteran's service-connected weak left foot 
condition is primarily manifested by pain, without any 
evidence of marked deformity of the foot as a whole, swelling 
on use, or characteristic callosities. Accordingly, the 
greater weight of the evidence shows that the veteran does 
not experience symptoms compatible with severe unilateral 
flatfoot as required for a rating in excess of 10 percent 
under DC 5276.  The Board points out that its decision is 
consistent with the July 1997 VA examination report, which 
shows that the veteran was noted to have left foot pain, but 
does not show the symptomatology as required for a rating in 
excess of 10 percent.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  However, the veteran's subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2001).  Accordingly, the Board concludes that the 
veteran remains most appropriately evaluated at the 10 
percent rate under DC 5276. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


III.  Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2001).  The appellant was 
notified in the November 1993 rating decision that new and 
material evidence had not been presented to reopen a claim 
for hearing loss, and that the criteria for a rating in 
excess of 10 percent for weak left foot had not been met.  
Those are the key issues in this case, and the rating 
decision, as well as the March 1994 statement of the case 
(SOC), and the supplemental statements of the case (SSOC's), 
dated in May 1995, September 1999, and February and August of 
2000, informed the appellant of the applicable criteria.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC's have informed him of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001).  The appellant has not referenced any 
obtainable evidence that might aid his claims or that might 
be pertinent to the bases of the denial of these claims.  The 
RO has previously requested all relevant treatment records 
identified by the appellant.  The veteran has been afforded a 
VA examination.  Further, nothing in the revised 38 U.S.C.A. 
§ 5103A shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f).

With regard to the claim for hearing loss, the veteran's 
representative has argued that a remand is appropriate for 
another examination; however, in the absence of a reopened 
claim, a remand for examination would not be in order.


ORDER

Service connection for hearing loss is denied.

A rating in excess of 10 percent for weak left foot is 
denied. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

